Nao, Chief Judge:
The merchandise covered by this protest consists of shirts for “cabana sets” which were assessed with duty at the rate of 25 per centum ad valorem pursuant to the provision in paragraph 919 of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802, for shirts of cotton, not knit or crocheted.
It is claimed in said protest that the merchandise is properly dutiable at the rate of 20 per centum ad valorem pursuant to the provision in paragraph 919 of said act, as modified by said General Agreement on Tariffs and Trade, for other clothing and articles of wearing apparel, wholly or in chief value of cotton.
This protest has been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS STIPULATED AND AGKEED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked JB by Commodity Specialist J. J. Barker on the invoices covered by the protest enumerated above, and assessed with duty at 25 per centum ad valorem within paragraph 919, Tariff Act of 1930, as modified by T.D. 51802, consist of shirts for “cabana sets”, similar in all material respects to the merchandise the subject of Miniature Fashions, Inc. v. United States, C.A.D. 894, wherein said shirts were held dutiable at 20 per centum ad valorem within said paragraph 919, of said Act, as an entirety with its pants.
That the record in C.A.D. 894 be incorporated and made a part of the record in the protest enumerated above, and that the protest be deemed submitted on this stipulation, the protest being limited to the items marked with the letter “A” as aforesaid and abandoned as to all other items.
Upon the agreed facts and the cited authority, we hold the merchandise here in question, identified by the invoice items marked and checked as aforesaid, to be dutiable at the rate of 20 per centum ad valorem as provided in said paragraph 919, as modified by said General Agreement on Tariffs and Trade, as other clothing and articles of wearing apparel, wholly or in chief value of cotton. The specified claim in the protest is sustained to the extent indicated. All other claims are, however, overruled.
Judgment will be entered accordingly.